DETAILED ACTION
Receipt is acknowledged of Applicant’s IDS, filed on 7 January 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation
	Independent claims 21 and claim 37 are method claims reciting a method for treating clinical or pre-clinical skin damage by using a global score based on a skin field assessment.	
	According to the instant published specification at [0337]:
[T]he present disclosure provides a method of assessing the severity of clinical or pre-clinical skin damage in at least one skin field in a subject comprising assessing the severity of the skin damage in the skin field and allocating that skin field into 1 of five categories of increasing severity of skin damage based on the severity of the skin and assigning a global score to the skin field based on the categorization. 
	This methodology suggests the “distribution” assessment of Dirschka, below.
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following terms and phrases in claims 21 and 37 are relative terms and phrases, which render the claims indefinite. 
Claims 21(i)(a) and 37(i)(a): “small area” and “few or thin;”
Claims 21(i)(b) and 37(i)(b): “patchy” and “moderately;”
Claims 21(i)(c) and (d) and 37(i)(c) and (d): “extensive” and “numerous thicker;” and 
Claims 21(i)(e) and 37(i)(e): “near complete” and “numerous thicker.”
These terms and phrases are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
These terms and phrases render indefinite the claimed skin field assessment, as a person of ordinary skill in the art would not know: (a) what area constitutes a “small area;” (b) how many keratoses constitute “few, patchy, extensive, numerous, or near complete” keratoses; and what measurement constitutes “thin, moderately thick, or thicker” keratoses.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over JEADV 2017, 31, 1295-1302 (“Dirschka”) in view of Dermatol Ther (Heidelb) (2015) 5:19-35 (“Chetty”).  Both references cited on the IDS filed on 7 January 2022.
Dirschka teaches a quantitative tool for assessing actinic keratosis (AK) (suggesting claims 37-39) severity on the head (see Abstract-Objectives).  
The disclosed index is referred to as the actinic keratosis area severity index (AKASI) (see Abstract-Methods).  
To determine an AKASI score, the head was divided into four regions (scalp, forehead, left/right cheek ear, chin and nose) (suggesting the fields recited in claims 38 and 39) (see Abstract-Methods).  
 In each region, the percentage of the area affected by AKs was estimated (see Abstract-Methods) and the severities of three clinical signs of AK were assessed: distribution erythema, and thickness (suggesting claim 37(1)(a)-(e)).    
Regarding claims 40 and 41, Dirschka states that AKs are regarded as early in situ squamous cell carcinoma (see page 1296, left col., first paragraph).  
Dirscha explains that the clinical classification of Olsen grades AK lesions according to their overall thickness (see page 1296, left col., second paragraph) (suggesting claim 37(1)(a)-(e)).    
Dirschka explains that:
An AK severity scoring system could be used to define treatment goals, to evaluate the efficacy of new AK therapies and to compare the efficacy of different treatments across different clinical studies.  The scoring system could also be used to assess the severity of AK patients seen in the clinical setting, with cut-off thresholds being used to evaluate when to refer patients to specialists.  An overall AK severity evaluation could also be used to tailor the support provided to AK patients based on their individual disease needs and circumstances (suggesting claim 1(A) and 1(B)), and to determine whether a treatment has been of benefit or not.  Consequently, the aim of this work was to develop and provide an initial pilot validation of a simple, quick and easy-to-use AK area and severity scoring system for potential use both in clinical studies and in clinical practice (see page 1296, right col., first paragraph).   
	Dirschka explains that for the calculation of an AKASI score, the head was divided into four areas and each region was given a weighting based on its approximate relative size (see page 1296, right col., second full-paragraph).  For each region, the percentage of the area affected by AKs (perceived as field cancerization by sight and using touch to feel the skin) was estimated and a numerical value of 0-6 was assigned (suggesting claim 37(ii)).  
	Then, the severities of three clinical signs of AK (distribution, erythema and thickness) were assessed on a scale from 0 (none) to 4 (maximum) (suggesting claim 37(ii)).  An AKASI subscore was calculated for each of the four areas of the head, which were then added together to give a total AKASI score for the entire head ranging from 0 (no AK) to 18 (AK of the severest possible degree).  See page 1296, right col., second paragraph).  
	Regarding claim 42, clinical photographs were used in the assessment (see Figure 1).
	Dirschka differs from the instant claims in that it is silent as to the particular therapies claimed.
	Chetty provides a review of AK therapeutic options (see title).  
	Regarding claim 37(ii), Chetty explains that lesion-directed treatment “is usually a first-line approach for isolated lesions” while “a field directed approach is used when there are multiple lesions present.”  See page 25, right column, second full-paragraph.  This suggests the claimed lesional therapy for low skin field global scores of claim 1(B) and the field therapy for high skin field global scores of claim 37(ii).
	Regarding the topical treatment of claim 37(ii), field directed treatments include 5-FU cream applied topically (see page 23, right col., first full-paragraph).
	While the particular skin field score numbers recited in claim 37 differ from those disclosed by Dirschka, the scores used by Dirschka reflect the parameters being measured by the instantly disclosed scores, as explained above.  Thus, assigning partiucalr numbers to the index is a matter of routine optimization for a person of ordinary skill in the art.  See MPEP 2144.05 (II).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the method of claim 37, as taught by Dirschka in view of Chetty.  One of ordinary skill in the art at the time the invention was made would have been motivated to use such a method because it provides a simple, quick and easy-to-use AK area and severity scoring system for potential use both in clinical studies and in clinical practice, as explained by Dirschka (see above).   
*  *  *  *  *

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,253,724 (“724”). Although the claims at issue are not identical, they are not patentably distinct from each other because 724 claims a method for treating clinical or pre-clinical skin damage in a skin field of a subject, wherein the skin filed has been allocated a skin cancerization field index (SCFI) score of at least 1 as determined by selecting and assessing at least one skin field for (i) the number of keratosis in the skin field; (ii) the thickness of the thickest keratosis in the skin field; and (iii) the proportion of the field affected by clinical or subclinical skin damage; (b) assigning a score for assessment; and A. treating the skin field with a field therapy when the SCFI score is 10 or greater; or B. treating the skin field with a lesional therapy when the SCFI score is 1 to 9 (see claim 1).
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615